UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1838


In Re:   JOHN GLENN BARTLEY,

                Petitioner.




             On Petition for Writ of Error Coram Nobis.
                       (1:15-cr-00018-IMK-MJA)


Submitted:   October 13, 2016                Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Glenn Bartley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John Glenn Bartley petitions this court for a writ of error

coram nobis pursuant to 28 U.S.C. § 1651(a) (2012).                   In his

petition, Bartley seeks from this court an order for a new trial

and different housing in a low-level security camp.

     A writ of error coram nobis can be used to vacate a conviction

when there is a fundamental error resulting in conviction and no

other means of relief is available.       United States v. Denedo, 556
U.S. 904, 911 (2009).       The remedy also is limited to petitioners

who are no longer in custody pursuant to their conviction.                 See

Carlisle v. United States, 517 U.S. 416, 429 (1996).           “As a remedy

of last resort, the writ of error coram nobis is granted only where

an error is of the most fundamental character and there exists no

other available remedy.”      United States v. Akinsade, 686 F.3d 248,

252 (4th Cir. 2012) (internal quotation marks omitted).

     We   conclude   that   Bartley   fails   to   establish   that   he   is

entitled to a writ of error coram nobis.       Accordingly, although we

grant Bartley leave to proceed in forma pauperis, we deny the

petition for a writ of error coram nobis.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                          PETITION DENIED



                                      2